Citation Nr: 1420887	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for candidiasis of the feet with tinea pedis and hyperhidrosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to July 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the 10 percent rating assigned for candidiasis of the feet with tinea pedis and hyperhidrosis, hereinafter referred to as "skin disability."  

The Veteran presented testimony at a Board videoconference hearing before the undersigned in August 2012.  A transcript is of record.  The Board remanded the claim in December 2012 for further development.  The Board also remanded the issue of entitlement to special monthly pension (SMP).  SMP was granted in an August 2013 rating decision, thereby satisfying the appeal.  Thus, it is no longer before the Board.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The skin disability does not affect at least 20 percent of entire body or exposed areas, require systemic therapy, or result in scarring, disfigurement, or limitation of function.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for candidiasis of the feet with tinea pedis and hyperhidrosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The record reflects that the Veteran was provided all required notice in October 2009, prior to the initial adjudication of the claim.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained and reviewed by the AOJ.  The appellant has not reported any outstanding and available records that are relevant to the issue, and the Board is unaware of any such records.  The Veteran has been afforded appropriate VA examinations, most recently in 2013.  The Veteran has not asserted, and the evidence of record does not show, that the skin disability has increased significantly in severity since the examination.  The medical examinations and associated findings and opinions are adequate, as each was based upon consideration of the Veteran's lay statements and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the 2010 VA examiner did not review the claims file, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history.  As this is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination is adequate for rating purposes.  

There was also substantial compliance with the Board's December 2012 remand as efforts were made to obtain all private and VA treatment records since April 2007 and to schedule the Veteran for a contemporaneous VA examination.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Increased Rating

For historical purposes, it is noted that service connection was established for the skin disability in an April 1980 decision.  A 10 percent disability evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  Subsequent claims for increase were denied by the RO, most recently in an August 2008 rating decision.  In October 2009, the Veteran filed a statement intended to voice disagreement with the August 2008 rating decision, but it was not timely.  The RO interpreted it as a claim for increased rating and the current appeal stems from the October 2009 claim.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

VA treatment records reveal no complaints or treatment/findings related to the candidiasis of the feet with tinea pedis and hyperhidrosis.  Additionally, a September 2009 VA treatment record reveals that skin assessment revealed no skin impairment or abnormality, and a November 2010 VA treatment record reveals negative history and finding as to rash.   

A January 2010 VA feet examination report reveals the Veteran's history of "breaking out of the skin of both feet."  He explained that the feet have scaling, peeling, and flaking of the skin with sweating of the feet, worse in summer.  Examination revealed dermatomycosis or changes with some mild peeling, scaling, and dryness of the skin to the plantar surface of the feet.  There was also diffuse dryness, dystrophy, and onychomycosis of all nails.  Diagnoses included dermatophytosis and onychomycosis.  

An April 2010 VA skin examination report reveals the Veteran's history of breaking out, scaling, peeling, and flaking of the skin of the feet with sweating, worse in summer.  He also reported flare-ups that prevented him from going outside.  He reported treatment by a dermatologist who provided antifungal ointments, creams, and oral antifungal medications.  He also reported use of sandals, which helped relieve some of the symptoms.  The examiner reported that the skin disability affected five percent of the body.  

The August 2012 hearing transcript reveals the Veteran's testimony that the feet were tender, chapped, swollen, and sore and that he had fungus growing around the toenails.  He testified that the condition was worse in summer and that he had pain and an inability to walk or use shoes "at times."  He testified that the skin condition only affected the feet.  He further testified that he took a hydrocodone pill, used "Oro" cream, soaked the feet, and kept them elevated. 

A May 2013 VA examination report reveals the Veteran's history of in-service treatment for hyperhydrosis and tinea pedis from wearing closed shoes.  He reported use of Xviate, a topical corticosteroid, for dry skin and clobetasol propionate cream.  The examiner noted past diagnoses of xeroderma, tinea pedis, and hyperhidrosis.  Examination revealed xeroderma and dry skin of the feet, which affected less than five percent of the total body area and no exposed areas.  The skin condition affected the Veteran's occupational functioning because he had to wear open shoes due to the history of fungal infection.  The examiner noted that there was no tinea pedis or hyperhidrosis on examination, noting that the Veteran reported that he does not have either condition if he wears open shoes.  

The skin disability is rated as 10 percent by analogy pursuant to Diagnostic Code 7806, which rates eczema or dermatitis.  Diagnostic Code 7806 provides a higher (30 percent) rating for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the previous 12 month period. 

The evidence indicates that the skin disability affects less than 20 percent of the entire body, does not involve exposed areas, and does not and has not required use of systemic therapy.  In this regard, the Board notes that the medical records indicate that the skin disability has been limited to the feet and has only warranted topical corticosteroid treatment throughout the appellate period.  Thus, a higher rating is not warranted under Diagnostic Code 7806.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The record does not suggest that any other diagnostic code is applicable, however.  There is no evidence of symptoms not considered in the current rating, such as scarring or disfigurement (Diagnostic Codes 7800-7804).  Additionally, there is no competent evidence of limitation of function secondary to the skin disability (Diagnostic Code 7805).  The Board acknowledges that the Veteran has reported impairment of mobility due to the skin disability.  Although the Veteran is competent to report impairment of mobility, the record does not suggest he is competent to attribute these symptoms to the skin disability rather than the concurrent orthopedic disability, and the medical evidence indicates these symptoms are associated with the orthopedic foot disability rather than the skin disability.  See Davidson v Shinseki 581 F.3d 1313 (Fed Cir 2009).  Thus, the Board finds the skin disability is not associated with limitation of function.  

The Board has also considered whether extraschedular consideration is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the skin disability are contemplated by the applicable rating criteria.  The evidence does not suggest the existence of associated symptoms which have not been, and should be, considered.  The competent evidence of record shows that the skin disability is manifested by dry skin and flare-ups with use of closed shoes.  Although the rating criteria does not contemplate the need for open shoes per se, it does consider the nature and extent of the skin disability as a whole, to include whether systemic therapy is needed, and the Board finds the effects have been taken into account and considered in applying the relevant criteria in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he does not work because of this skin disability, however.  Thus, Rice is inapplicable since there is no evidence of unemployability due to the skin disability.

In sum, after review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent for the Veteran's service-connected skin disability at any time during the period pertinent to this appeal.  See Fenderson, 12 Vet. App. at 126-127.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for candidiasis of the feet with tinea pedis and hyperhidrosis is denied.  



____________________________________________
D. VAN WAMBEKE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


